Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20, limitation as in the phrase “acquisition unit”, “generating unit”, “control unit”, “specification unit”, “calculation unit”, “imaging device”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claims 1 and 19 are rejected under 35 U.S.C. 101 abstract idea, while the claims recite a series of steps or acts to be performed, such as, “an acquisition unit configured to acquire a captured image”, “a generation unit configured to generate a display image to be displayed on a display unit”, “a specification unit configured to specify an evaluation area on the display image”, “a calculation unit configured to calculate an evaluation value in the evaluation area on  to “implement the function” such as “camera or video or sensor or possessor, to capture the image or generate an image. The claim as a whole is an abstract idea.


DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-3, 5-7, 10 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura (U.S. Pub No: 2005/0063585 A1) in view of Hamano et al (U.S. Pub No: 2015/0207984 A1).
           Regarding claim 1, Matsuura discloses an image processing apparatus comprising (see page 1, paragraph, [0046] the arrangement of an image processing system according to the first embodiment will be described first. Note that the image processing system according to the first embodiment includes an image generating apparatus such as a digital camera and an image processing apparatus which processes the image data generated by the digital camera);
           an acquisition unit configured to acquire a captured image obtained by imaging an imaging target using an imaging device (see page 1, paragraph, [0012] according to the fourth aspect of the present invention, there is disclosed a technique of acquiring the color data of an 
           Also page 2, paragraph, [0051] a data input/output unit 102 transmits/receives, to/from an external apparatus, the sensed data output from the image sensing unit 101, the image data output from an image processing unit 103 (to be described later), color processing parameters which are referred to by the image processing unit 103 when it performs processing associated with colors, and the like. The image processing unit 103 performs image processing in accordance with color processing parameters stored in a holding unit 104 (to be described later) on the basis of the sensed data output from the image sensing unit 101, thereby forming image data);
           a generation unit configured to generate a display image to be displayed on a display unit, based on the captured image (see page 3, paragraphs [0052-0053] the holding unit 104 holds externally acquired color processing parameters through the data input/output unit 102. A display unit 105 is, for example, a liquid crystal display which displays an image during photography. With the above arrangement, the digital camera 1 generates image data by using the image processing unit 103 on the basis of the sensed data of an object sensed by the image sensing unit 101, and outputs the generated image data to the outside through the data input/output unit 102);
           a control unit configured to cause the display unit to display the display image (see abstract, in order to allow a user to arbitrarily set color processing parameters which determine the color reproduction characteristics of a digital camera according to user's preference, an image 
           a specification unit configured to specify an evaluation area on the display image based on an instruction from a user (see abstract, in order to allow a user to arbitrarily set color processing parameters which determine the color reproduction characteristics of a digital camera according to user's preference, an image processing unit obtains color data by performing the same processing as that performed by the digital camera with respect to the sensed data of each color patch included in a color chart by using color processing parameters. A changing unit displays, on a display unit, a target data changing window which presents color data and the target data (the target color of color reproduction) of each color patch and allows the user to change the target data. A parameter editing unit edits color processing parameters so as to reduce the color difference between the changed target data and color data. A data input/output unit transmits the edited color processing parameters to the digital camera. 
           Also page 3, paragraph, [0056] a data input/output unit 201 transmits/receives sensed data (raw image data), image data, color processing parameters, target data, and the like by communicating with the digital camera 1. More specifically, the data input/output unit 201 communicates with the data input/output unit 102 of the digital camera 1. In this case, the target 
           and a calculation unit configured to calculate an evaluation value in the evaluation area on the display image (see page 3, paragraph, [0057] an image processing unit 202 refers to the color processing parameters for the digital camera 1 currently connected to the image processing apparatus 2, of the color processing parameters stored in a holding unit 206 (to be described later), to perform image processing equivalent to the internal processing of the connected digital camera 1 with respect to the RGB average value (to be referred to as RGB average data hereinafter) of the sensed data output from an average calculating unit 203 (to be described later), thereby forming image data. That is, the image processing unit 202 reproduces, in the image processing apparatus 2, image processing of sensed data by the image processing unit 103 of the digital camera 1.
           Also page 5, paragraph, [0089] in addition, the calculation of the evaluation function E is not limited to that using equation (1), and the evaluation function E may be calculated by individually setting a weight for each color patch. In this case, letting w.sub.i be a weight value, the evaluation function E is calculated by 2 E = S i w i E i = S i w i v [ ( L * Ti - L * i ) 2 + ( a * Ti - a * i ) 2 + ( b * Ti - b * i ) 2 ] ( 2 ));

           However regarding claim 1, Matsuura, discloses (see page 3, paragraph, [0060] in step S32, the image processing unit 202 performs three processes, namely gamma conversion 1, 3.times.3 matrix computation, and gamma conversion 2, with respect to the RGB average data. In step S33, the image processing unit 202 performs three processes, namely gamma conversion 
           But does not explicitly state, “a filter process on the captured image and generates the display image”.
           On the other hand Hamano in the same field of “an image apparatus and focusing adjustment”, teaches page 2, paragraphs, [0046-0047] the optical low-pass filter 121 and the image sensor 122 function as an imaging optical system that forms an object image with a light flux from the lens unit 100. The first lens group 101, the diaphragm shutter 102, the second lens group 103, the focus lens 104, and the optical low-pass filter 121 constitute the imaging optical system. The optical low-pass filter 121 reduces false color or moire in a captured image. 
           Also page 14, paragraphs, [0250] and [0251], FIG. 15E illustrates a spatial frequency characteristic (D1) indicating the sensitivity for every spatial frequency in viewing a captured image and a spatial frequency characteristic (D2) of a digital filter used in processing an AF evaluation signal. The viewing distance means a distance from the user to a display on which to display a recorded image or a distance from the user to a sheet of paper on which to print a recorded image. 
           Finally pages 17-18, paragraphs, [0313-0314] additionally, if a digital filter having a spatial frequency characteristic similar to the spatial frequency characteristic indicating the sensitivity for every spatial frequency during viewing of a captured image is used for processing 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Matsuura invention according to the teaching of Hamano because to combine, Matsuura’s system and method of using filter process to perform color correction, according to the teaching of Hamano that performs a filtering process using a low-pass filter on the captured image and displays an image, would provide improved filtering for enhancing the image and color correction to provide an image that has better color and resolution as perceived by the human eye.
           Regarding claim 3, Matsuura discloses the image processing apparatus according to claim 1, wherein the calculation unit sets a reference position in the evaluation area, and calculates the evaluation value representing a color difference between pixels included in the evaluation area and a pixel at the reference position (see claim 1, also page 5, paragraphs [0086-0087] as shown in FIG. 7, the parameter editing unit 205 calculates color-processed data (Ri, Gi, Bi) 77 by performing color processing similar to that in the image processing unit 202 with respect to an RGB average value 75 (RGB average data) of each color patch by using color processing parameters 76 after edition (S71). In this case, "i" represents the identification number (ID) of each color patch. Since there are 24 color patches in the first embodiment, i=0 to 23. The parameter editing unit 205 calculates data (L*.sub.i, a*.sub.i, b*.sub.i) obtained by converting the color-processed data (Ri, Gi, Bi) 77 into data in the CIE LAB format (S72), and calculates a color difference Ei between the color-processed data (L*.sub.i, a*.sub.i, b*.sub.i) of each color patch and corresponding target data (L*.sub.Ti, a*.sub.Ti, b*.sub.Ti). The parameter editing unit 
           Also page 5, paragraphs, [0088-0089] subsequently, the parameter editing unit 205 calculates a color processing parameter which minimizes the color difference Ei between the color-processed data (L*.sub.i, a*.sub.i, b*.sub.i) of each color patch and the corresponding target data (L*.sub.Ti, a*.sub.Ti, b*.sub.Ti) as a whole by using the DLS method or the like. By obtaining a color processing parameter which minimizes the evaluation function E, the color processing parameter can be edited to bring the color-processed data as close to the target data as possible. In addition, the calculation of the evaluation function E is not limited to that using equation (1), and the evaluation function E may be calculated by individually setting a weight for each color patch. In this case, letting w.sub.i be a weight value, the evaluation function E is calculated by 2 E = S i w i E i = S i w i v [ ( L * Ti - L * i ) 2 + ( a * Ti - a * i ) 2 + ( b * Ti - b * i ) 2 ] ( 2 )).
           Regarding claim 5, Matsuura discloses the image processing apparatus according to claim 1, wherein the generation unit executes the filter process based on information representing optical characteristics of the imaging device (see claim 1, also abstract, in order to allow a user to arbitrarily set color processing parameters which determine the color reproduction characteristics of a digital camera according to user's preference, an image processing unit obtains color data by performing the same processing as that performed by the digital camera with respect to the sensed data of each color patch included in a color chart by using color processing parameters. A changing unit displays, on a display unit, a target data changing window which presents color data and the target data (the target color of color reproduction) of each color patch and allows the 
           Regarding claim 6, Matsuura discloses the image processing apparatus according to claim 1, wherein the generation unit executes the filter process on the captured image based on information representing a human visual contrast response (see page 3, paragraphs, [0056-057] a data input/output unit 201 transmits/receives sensed data (raw image data), image data, color processing parameters, target data, and the like by communicating with the digital camera 1. More specifically, the data input/output unit 201 communicates with the data input/output unit 102 of the digital camera 1. In this case, the target data indicates a color target value to be set to realize the color reproducibility desired by the user. Setting of target data will be described later. The data input/output unit 201 also functions as an input device which accepts input from the user. The input device includes, for example, a keyboard and mouse. Note that the data input/output unit 201 communicates with the data input/output unit 102 through, for example, a serial bus such as a universal serial bus (USB) or IEEE1394, infrared communication such as IrDA, a wireless LAN such as IEEE802.1, or a wired LAN such as Ethernet. An image processing unit 202 refers to the color processing parameters for the digital camera 1 currently 
           Regarding claim 18, Matsuura discloses the image processing apparatus according to claim 1, wherein the calculation unit calculates the evaluation value using the display image (see page 3, paragraph, [0057] an image processing unit 202 refers to the color processing parameters for the digital camera 1 currently connected to the image processing apparatus 2, of the color processing parameters stored in a holding unit 206 (to be described later), to perform image processing equivalent to the internal processing of the connected digital camera 1 with respect to the RGB average value (to be referred to as RGB average data hereinafter) of the sensed data output from an average calculating unit 203 (to be described later), thereby forming image data. That is, the image processing unit 202 reproduces, in the image processing apparatus 2, image processing of sensed data by the image processing unit 103 of the digital camera 1.
           Also page 5, paragraph, [0089] in addition, the calculation of the evaluation function E is not limited to that using equation (1), and the evaluation function E may be calculated by individually setting a weight for each color patch. In this case, letting w.sub.i be a weight value, the evaluation function E is calculated by 2 E = S i w i E i = S i w i v [ ( L * Ti - L * i ) 2 + ( a * Ti - a * i ) 2 + ( b * Ti - b * i ) 2 ] ( 2 )).
.  

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura (U.S. Pub No: 2005/0063585 A1) in view of Hamano et al (U.S. Pub No: 2015/0207984 A1) as applied to claims above and further in view of Taya (Pub. No.: U.S. 2014/0064633 A1).
            Regarding claim 4, neither Matsuura nor Hamano explicitly state, “the captured image based on information representing a distance from the imaging device to the imaging target”.            On the other hand Taya in the same field of “image processing and image enhancement”, teaches (page 1, paragraphs [0008-0009] the present invention executes a filtering process on image data according to depth information of the image in a simple configuration, thereby controlling blur and sharpness according to the depth. An image processing apparatus of the present invention includes: a determination unit configured to determine a filter for a target pixel by comparing multiple thresholds relating to an optical characteristic of an image capturing unit and multiple values representing distances to a subject in the target pixel and pixels around the target pixel; and a filter unit configured to apply the filter to the target pixel). 
          Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Matsuura and Hamano image enhancement invention according to the teaching of Taya because to combine the imaging processing that is taught by Matsuura for color correction and enhancement that provides a user interface and so a user can specify a region in an image that appears to need correcting, and Hamano’s low-pass filter technique, combined with Taya’s invention that further teaches image information representing a distance 
           With regard to claim 9 the arguments analogous to those presented above for claims 1 and 4 are respectively applicable to claim 9.  

Allowable Subject Matter
Claims 8 and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
February 7, 2021